DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Response to Amendment
The amendment filed on August 23, 2021 has been entered.
Claims 16-18, 20-21, 25-27, 29, 31-34, and 36-37 are pending.
Claims 22-23, 28, and 35 have been cancelled. 
Claims 36-37 have been added.
Claims 16-18, 20-21, 25-27, and 32-34 have been amended.
Claims 16-18, 20-21, 25-27, 29, 31-34, and 36-37 are rejected.


Claim Objections
Most of the claims incorrectly place a comma, rather than a semicolon, at the conclusion of the limitations.  The use of a semicolon at the end of the limitation is especially important when the limitation uses commas within the limitation.  Applicant should ensure that all the claims, not just Claim 16, are properly punctuated.
The following description may be helpful to Applicant:
Because the claim is a single sentence, special punctuation conventions have been developed and are being increasingly used by patent attorneys. Modern claims follow a set format whereby the preamble is separated from the transitional term by a comma, while the transitional term is separated from the body by a colon. Each of the elements of the invention in the body of the claim are in separate paragraphs, which are set apart from other paragraphs by a semi-colon.  
www.tms.org/pubs/journals/JOM/matters/matters-9511.html#:~:text=Because%20the%20claim%20is%20a%20single%20sentence%2C%20special,is%20separated%20from%20the%20body%20by%20a%20colon, emphasis added. 
In addition, Claim 34 recites as follows: “The server of claim 32, wherein NEs further includes at least one of a physical switch, or a data center interconnect (DCI).” Because the term “NEs” is plural, the proper verb is “include,” and not “includes.”
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 36 and 37,
Both claims recite “wherein the measurement request message includes an indicator of the virtual switch.”  The paragraphs within the specification which disclose information about “measurement requests” are [0116], [0123], and [0133], but none of those paragraphs discloses that the “measurement request message includes an indicator of the virtual switch.” Therefore, the claims are directed to new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-21, 25-27, 29, 31-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmutsky et al. (WO 2016/012991 A1, hereinafter referred to as Bachmutsky) in view of Jarvis (US 2017/0086084 A1, hereinafter referred to as Jarvis).
Regarding Claim 16,
Bachmutsky teaches:
 “A software defined network (SDN) management device in a communication system” (page 7, lines 25-32; fig. 1, element 100, 104-112, 116).  [System 100, which discloses a method for data path performance measurement using test messages, includes a software-defined network (SDN) represented by network controller 116 and network elements (NEs) 104-112.] 
identify a source target and a destination target associated with a path and a test condition from a user input” (page 11, lines 9-11, 21-24, 17-18; fig. 1, elements 104, 106, 116, 120, 121).  [The test message 120 includes a source address identifying the network controller 116, and the ingress NE 104 uses this source address to determine to which address to send the reply message 121 to (page 11, lines 9-11).  The destination address of received test messages is set to the address of the next downstream NE in the path, such as NE 106 (page 11, lines 21-24).  The network controller 116, using one or more control messages, configures forwarding behavior for test messages (page 11, lines 17-18).]  (NOTE: The forwarding behavior is equivalent to the “test condition.”)
“transmit, to an SDN controller device, a measurement request message including first information on the source target, second information on the destination target, and third information on the test condition” (page 10, lines 19-22, 29-31; page 11, line 9; fig. 1, elements 104-112, 116, 120).   [The network controller 116 sends control messages to each NE 104-112 to initiate a test session with the NEs for performance measurement, to which the NE is caused to respond (page 10, lines 19-22).  The control message also configures each NE to cause the NE to forward test messages to a particular destination address or port, so that the test message takes a particular path within the SDN (page 10, lines 29-31).  The test message 120 includes a source address identifying the network controller 116, (page 11, line 9).]  (NOTE: The performance measurement is equivalent to the “third information on the test condition.”)
 “receive, from the controller device, result information” (page 18, line 30 - page 19, line 3; fig. 1, element 116).  [The types of measurements, calculations, and actions result information” includes all measurements, calculations, and actions taken.)
“information on a network quality for the path” (page 7, lines 6-10).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service.]  (NOTE: In order to provide for QoS, the device inherently has “information on a network quality for the path.”)
“information on the path for which the network quality is measured” (page 7, lines 6-9).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for routing, bridging and switching, and support for Quality of Service.] (NOTE: In order to provide for routing, bridging and switching on the path for which QoS is provided, the device inherently has “information on the path for which the network quality is measured.”)
“wherein at least one the source target or the destination target is implemented in a server operating as a virtual machine (VM)” (page 30, lines 12-14, 21-25; page 31, lines 6-9; page 32, lines 2-12; fig. 7, elements 740,742, 750, 754, 760A-R, 762A-R).  [During operation, the processors 742 execute the software 750 to instantiate a hypervisor 754, also referred to as a virtual machine monitor (VMM), and one or more virtual machines 762A-R that are run by the hypervisor 754 (page 30, lines 12-14).   used to consolidate many network equipment types onto industry standard high volume server hardware, physical switches, and physical storage (page 31, lines 6-9).  When one of multiple virtual network elements (VNEs) is implemented by an ND, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet, where IP header information includes source IP address, destination IP address, source protocol port, and destination protocol port (page 32, lines 2-12).]  (NOTE: Although the relationships shown in figure 7 are complex, it is disclosed that under NFV, VMs can be implemented as servers, which can therefore be either source or destination targets for messages transmitted within the network. This write-up attempts to explain all the relationships involved in the process that is recited more simplistically in the claim limitation.)
“wherein network elements (NEs) of the path include a virtual switch connected to the VM” (page 31, lines 19-22; fig. 7A, elements 744, 754, 762A-R).  [The hypervisor 754 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch, and specifically, the virtual switch forwards traffic between virtual machines and the NIC(s) 744, as well as optionally between the virtual machines 762A-R.]
Bachmutsky does not teach:
“at least one transceiver; and at least one processor operably coupled to the at least one transceiver.”
display the information on the network quality  and the traffic path.”
“wherein the network quality is measured based on the test condition.”
“display the result information on the network quality and the path, wherein the network quality is measured based on the test condition.”
Jarvis teaches:
“at least one transceiver; and at least one processor operably coupled to the at least one transceiver” (paragraphs [0061]).  [The cellular communication network includes both wired and wireless infrastructure: transceivers, repeaters, switches, antennas, routers, and other components.]  (NOTE: The listed components inherently include coupled processors.)
“display the result information on the network quality and the traffic path” (paragraph [0081], [0330]; fig. 3, element 150).  [Website 150 prominently displays information about the quality of the supported wireless cellular networks, and the displayed information reflects actual user experience on the particular wireless cellular network for a particular geographic location ([0081]).  Website 150 for a network performance software applicant presents an interface for outputting screen data, such as a dashboard, which is displayed on a local or network attached computer ([0330]).  ]  (NOTE: The information about the network geographic location is equivalent to the “traffic path.”)
“wherein the network quality is measured based on the test condition” (paragraphs [0082] [0336]).  [Key performance indicators that are viewable to users on website include network signal strength, upload data transfer speed, download data transfer speed, data latency, video quality, dropped calls, error messages, data 
Because both Bachmutsky and Jarvis teach systems which monitor network performance and quality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Bachmutsky disclosure, the ability for a user to specify a target location and test conditions and to display the quality data, as taught by Jarvis; and such inclusion would have increased the usability of the performance measurement system by providing user interactions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 17,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 16.
Bachmutsky does not teach:
“wherein the test condition comprises information regarding a protocol used to measure the network quality.” 
Jarvis teaches:
“wherein the test condition comprises information regarding a protocol used to measure the network quality” (paragraph [0381]; fig. 7, elements 718, 750, 778, 780).  [The measurement module 750 includes an audio jack 778 and an audio codec 780, the test condition comprises information regarding a protocol” and is “used to measure the network quality.”)
Because both Bachmutsky and Jarvis teach systems which monitor network performance and quality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Bachmutsky disclosure, a transceiver for message communications and the ability for a user to specify a testing protocol, as taught by Jarvis; and such inclusion would have increased the usability of the performance measurement system, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 18,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 16.
Bachmutsky teaches:
“wherein the result information regarding network quality comprises at least one of; an address regarding each of the at least one target, information regarding the path between two targets included in the at least one target, a bandwidth regarding a packet transmitted/received between the two targets, delay, a jitter, a loss, a loss ratio, a mean opinion score (MQS), packets per second (PPS), an amount of packets, information regarding a packet size, information regarding a change in the network quality over time, or statistical information regarding the network quality” (page 10, lines 19-20, 29-31; fig. 1, elements 104-112).  [The network controller 116 sends control messages to each NE 104-112 to initiate a test session with the NEs for performance measurement (page 10, lines 19-20).  The control message also configures each NE to cause the NE to forward test messages to a particular destination address or port, so that the test message takes a particular path within the SDN (page 10, lines 29-31).  (NOTE: The destination address or port is equivalent to “an address regarding each of the at least one target.”)
Regarding Claim 20,
Bachmutsky teaches:
 “A software defined network (SDN) management device in a communication system” (page 7, lines 25-32; fig. 1, element 100, 104-112, 116).  [System 100, which discloses a method for data path performance measurement using test messages, includes a software-defined network (SDN) represented by network controller 116 and network elements (NEs) 104-112.] 
“receive, from a SDN management device, a message including first information on a source target of a path, second information on a destination target of the path, and third information on a test condition” (page 10, lines 19-22, 29-31; page 11, line 9; fig. 1, elements 104-112, 116, 120).   [The network controller 116 sends control messages to each NE 104-112 to initiate a test session with the NEs for performance measurement, to which the NE is caused to respond (page 10, lines 19-22).  The control message also configures each NE to cause the NE to forward test messages to a particular destination address or port, so that the test message takes a particular path within the SDN management device,” and performance measurement information within the test session is equivalent to the “third information on the test condition.”)
“identify the path between the source target and the destination target and a first flow rule regarding the path” (page 11, lines 9-11, 21-24; page 19, lines 4-5; page 20, lines 16-22; fig. 1, elements 104, 106, 112, 120, 121; fig. 3, elements 300, 320).  [The test message 120 includes a source address identifying the network controller 116, and the ingress NE 104 uses this source address to determine to which address to send the reply message 121 to (page 11, lines 9-11).  The destination address of received test messages is set to the address of the next downstream NE in the path, such as NE 106 (page 11, lines 21-24).  An alternative method in a system 300 for data path performance measurement using test messages in a software defined network is provided (page 19, lines 4-5).  At transaction 3, ingress NE 104 sends the received test message 320 as outgoing test message 322 towards egress NE 112, and the message is sent out on a network interface of ingress NE 104 according to the forwarding rules in the forwarding tables of ingress NE 104 for a message with a destination address of the egress NE 112 (page 20, lines 16-22).]  (NOTE: The forwarding rules are equivalent to the “first flow rule regarding the path.”)
“transmit, to each of the network elements (NEs) of the path, path information including information on the first flow rule” (page 20, lines 16-22; fig. 1, elements 104, 112; fig. 3, elements 300, 320, 322).  [At transaction 3, ingress NE 104 sends the information on the first flow rule.”)
 “transmit, to the source target and the destination target, a measurement request message including information on the test condition and information on the path” (page 11, lines 9-11, 21-24, 17-18; fig. 1, elements 104, 106,116, 120, 121).  [The test message 120 includes a source address identifying the network controller 116, and the ingress NE 104 uses this source address to determine to which address to send the reply message 121 to (page 11, lines 9-11).  The destination address of received test messages is set to the address of the next downstream NE in the path, such as NE 106 (page 11, lines 21-24).  The network controller 116, using one or more control messages, configures forwarding behavior for test messages (page 11, lines 17-18).]  (NOTE: The test message is equivalent to the “measurement request message,” and the forwarding behavior is equivalent to the “test condition.”)
 “to obtain a network quality for the path” (page 7, lines 6-10).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service.]  (NOTE: In order to provide for QoS, the device inherently has “information on a network quality for the path.”)
“wherein the first flow rule is configured to indicate a next NE in which a test packet is to be transmitted, from a corresponding NE in which the test packet is received” (page 20, lines 16-22; fig. 1, elements 104, 112; fig. 3, elements 300, 320, 322).  [At transaction 3, ingress NE 104 sends the received test message 320 as outgoing test message 322 towards egress NE 112, and the message is sent out on a network interface of ingress NE 104 according to the forwarding rules in the forwarding tables of ingress NE 104 for a message with a destination address of the egress NE 112.]  (NOTE: The forwarding rules in the forwarding tables are equivalent to the “the first flow rule is configured,” and the test message to the “test packet.”)
“wherein at least one the source target or the destination target is implemented in a server operating as a virtual machine (VM)” (page 30, lines 12-14, 21-25; page 31, lines 6-9; page 32, lines 2-12; fig. 7, elements 740,742, 750, 754, 760A-R, 762A-R).  [During operation, the processors 742 execute the software 750 to instantiate a hypervisor 754, also referred to as a virtual machine monitor (VMM), and one or more virtual machines 762A-R that are run by the hypervisor 754 (page 30, lines 12-14).  Each of the virtual machines 762A-R, and that part of the hardware 740 that executes that virtual machine, forms a separate virtual network elements 760A-R (page 30, lines 21-25).  Network function virtualization (NFV) is used to consolidate many network equipment types onto industry standard high volume server hardware, physical switches, and physical storage (page 31, lines 6-9).  When one of multiple virtual network elements (VNEs) is implemented by an ND, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet, where IP header information includes source IP address, destination IP address, source protocol port, and destination protocol port (page 32, lines 2-12).]  (NOTE: Although the relationships shown in figure 7 are complex, it is disclosed that 
“wherein network elements (NEs) of the path include a virtual switch connected to the VM” (page 31, lines 19-22).  [The hypervisor 754 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch, and specifically, the virtual switch forwards traffic between virtual machines and the NIC(s) 744, as well as optionally between the virtual machines 762A-R.]
Bachmutsky does not teach:
“at least one transceiver; and at least one processor operably coupled to the at least one transceiver.”
“wherein the network quality is measured based on the path information and the measurement request message.”
Jarvis teaches:
“at least one transceiver; and at least one processor operably coupled to the at least one transceiver” (paragraphs [0061]).  [The cellular communication network includes both wired and wireless infrastructure: transceivers, repeaters, switches, antennas, routers, and other components.]  (NOTE: The listed components inherently include coupled processors.)
“wherein the network quality is measured based on the path information and the measurement request message” (paragraphs [0079], [0082]).  [Quality data represents accurate information about end-user wireless network experiences, which has been 
Because both Bachmutsky and Jarvis teach systems which monitor network performance and quality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Bachmutsky disclosure, a transceiver for message communications and the ability for a user to obtain quality data based on network information and test conditions, as taught by Jarvis; and such inclusion would have increased the usability of the performance measurement system by providing user interactions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 21,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 20.
Bachmutsky teaches:
“NEs further includes at least one of a virtual switch, a physical switch, or a data center interconnect (DCI)
Regarding Claim 25,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 20.
Bachmutsky teaches:
“identify a second flow rule for receiving information on the network quality” and “transmit the second flow rule to a third NE related to the second flow rule” (page 20, lines 24-27; page 7, lines 6-10; fig. 1, elements 106, 110, 112, 122; fig. 3, element 320).  [After NE 106 receives incoming test message 122, NE 106 sends test message 322 at transaction 4a to NE 108 or at transaction 4b to NE 110, and the NE/path that NE 106 sends test message 322 to is determined by the forwarding rules stored at NE 106 for messages with a destination corresponding to the egress NE 112 (page 20, lines 24-27).  A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service (page 7, lines 6-10).]  (NOTE: There are a plurality of forwarding rules in the forwarding tables, and the second is equivalent to the “second flow rule.”)
“wherein the second flow rule is configured to indicate a next NE in which a result of the network quality is to be transmitted from a corresponding NE in which of the network quality is received” (page 20, lines 24-27; page 7, lines 6-10; fig. 1, elements 106, 110, 112, 122; fig. 3, element 320).  [After NE 106 receives incoming test message 122, NE 106 sends test message 322 at transaction 4a to NE 108 or at transaction 4b to NE 110, and the NE/path that NE 106 sends test message 322 to is determined by the forwarding rules stored at NE 106 for messages with a destination corresponding to the egress NE 112 (page 20, lines 24-27).  A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and a next NE.”  There are a plurality of forwarding rules in the forwarding tables, and the second is equivalent to the “second flow rule.”)
Regarding Claim 26,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 25.
Bachmutsky teaches:
“receive, based on the second flow rule, the information  on the network quality” (page 7, lines 6-10; page 20, line 21).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service (page 7, lines 6-10).  Network communications are based on forwarding rules in the forwarding tables (page 20, line 21).]  (NOTE: The forwarding rules in the forwarding tables are equivalent to “the second flow rule.”)
“transmit, to the SDN management device, result information including: the information on the network quality, and information on the path for which the network quality is measured” (page 7, lines 6-9).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for routing, bridging and switching, and support for Quality of Service.] (NOTE: In order to provide for routing, bridging and switching on the path for which QoS is provided, the device inherently has “information on the path for which the network quality is measured.”)
Regarding Claim 27,
Bachmutsky teaches:
A server operating as a virtual machine (VM), for measuring a network quality in a communication system” (page 31, lines 6-11; page 7, lines 6-10).  [Network function virtualization (NFV) is used to consolidate many network equipment types onto industry standard high volume server hardware, which can be implement one or more of the virtual machines (page 31, lines 6-11).  A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service (page 7, lines 6-10).]
 “receive, from a software defined network (SDN) controller device, a measurement request message” (page 10, lines 19-22; page 11, line 9; fig. 1, elements 104-112, 116, 120).   [The network controller 116 sends control messages to each NE 104-112 to initiate a test session with the NEs for performance measurement, to which the NE is caused to respond (page 10, lines 19-22).  (NOTE: The control messages to initiate a test session are equivalent to the “measurement request message.”)
“wherein the measurement request message includes: information on a test condition” (page 18, line 30 - page 19, line 3; fig. 1, element 116).  [The types of measurements, calculations, and actions taken as a result of these measurements and calculations are not limited by the network controller 116, and can include performance of additional measurements based on the timestamp information received.] 
“path information including information on a first flow rule and information on a path between targets including a source target and a destination target”  (page 11, lines 9-11, 21-24; page 20, line 21; fig. 1, elements 104, 106,116, 120, 121).  [The test message 120 includes a source address identifying the network controller 116, and the ingress NE 104 uses this source address to determine to which address to send the a first flow rule.”)
“generate, based on the test condition, a test packet” (page 20, lines 16-22; fig. 1, elements 104, 112; fig. 3, elements 300, 320, 322).  [At transaction 3, ingress NE 104 sends the received test message 320 as outgoing test message 322 towards egress NE 112, and the message is sent out on a network interface of ingress NE 104 according to the forwarding rules in the forwarding tables of ingress NE 104 for a message with a destination address of the egress NE 112.]  (NOTE: The test message is equivalent to the “test packet.”)
“obtain a network quality for the targets based on the path information and the test packet, wherein the path information is shared between network elements (NEs) of the path” (page 7, lines 6-9; page 20, lines 16-22; fig. 1, elements 104, 112; fig. 3, elements 300, 320, 322).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for routing, bridging and switching, and support for Quality of Service (page 7, lines 6-9).  At transaction 3, ingress NE 104 sends the received test message 320 as outgoing test message 322 towards egress NE 112, and the message is sent out on a network interface of ingress NE 104 according to the forwarding rules in the forwarding tables of ingress NE 104 for a message with a destination address of the egress NE 112 (page 20, lines 16-22).] (NOTE: In order to provide for routing, bridging path information.”  The message is equivalent to the “test packet.”)
“wherein the first flow rule is configured to indicate a next NE in which the test packet is to be transmitted from a corresponding NE in which the test packet is received” (page 20, lines 16-22;).  [At transaction 3, ingress NE 104 sends the received test message 320 as outgoing test message 322 towards egress NE 112, and the message is sent out on a network interface of ingress NE 104 according to the forwarding rules in the forwarding tables of ingress NE 104 for a message with a destination address of the egress NE 112.]  (NOTE: The test message is equivalent to the “test packet.”)
“wherein at least one the source target or the destination target is implemented in a server operating as a virtual machine (VM)” (page 30, lines 12-14, 21-25; page 31, lines 6-9; page 32, lines 2-12; fig. 7, elements 740,742, 750, 754, 760A-R, 762A-R).  [During operation, the processors 742 execute the software 750 to instantiate a hypervisor 754, also referred to as a virtual machine monitor (VMM), and one or more virtual machines 762A-R that are run by the hypervisor 754 (page 30, lines 12-14).  Each of the virtual machines 762A-R, and that part of the hardware 740 that executes that virtual machine, forms a separate virtual network elements 760A-R (page 30, lines 21-25).  Network function virtualization (NFV) is used to consolidate many network equipment types onto industry standard high volume server hardware, physical switches, and physical storage (page 31, lines 6-9).  When one of multiple virtual network elements (VNEs) is implemented by an ND, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in 
“wherein network elements (NEs) of the path include a virtual switch connected to the VM” (page 31, lines 19-22).  [The hypervisor 754 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch, and specifically, the virtual switch forwards traffic between virtual machines and the NIC(s) 744, as well as optionally between the virtual machines 762A-R.]
Bachmutsky does not teach:
“at least one transceiver; and at least one processor operably coupled to the at least one transceiver.”
“obtain a network quality for the targets based on the information and the test packet.” 
Jarvis teaches:
“at least one transceiver; and at least one processor operably coupled to the at least one transceiver” (paragraphs [0061]).  [The cellular communication network includes both wired and wireless infrastructure: transceivers, repeaters, switches, antennas, routers, and other components.]  (NOTE: The listed components inherently include coupled processors.)
obtain a network quality for the targets based on the information and the test packet” (paragraph [0086], [0089]; fig. 3A, elements 118a-d).  [The mobile devices 118a-d collect communication network performance quality data ([0086]).  The mobile devices 118a-d are configured so that particular test conditions are set up and particular measurements may be taken ([0089]).] (NOTE: The mobile devices are the “targets” and the test conditions are included in the message sent, which is equivalent to the “test packet.”)
Because both Bachmutsky and Jarvis teach systems which monitor network performance and quality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Bachmutsky disclosure, a transceiver for message communications and the ability for the system to provide  quality data, as taught by Jarvis; and such inclusion would have provided data useful for increasing network performance, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 29,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 27.
Bachmutsky teaches:
“generate information regarding the network quality based on the processed test packet” (page 7, lines 6-9; page 20, lines 16-22; fig. 1, elements 104, 112; fig. 3, elements 300, 320, 322).  [A network device (ND) is an electronic device that test packet.”)
Regarding Claim 31,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 27.
Bachmutsky teaches:
wherein the at least one processor is further configured to install the first flow rule” (page 20, lines 16-22;).  [At transaction 3, ingress NE 104 sends the received test message 320 as outgoing test message 322 towards egress NE 112, and the message is sent out on a network interface of ingress NE 104 according to the forwarding rules in the forwarding tables of ingress NE 104 for a message with a destination address of the egress NE 112.]  (NOTE: The forwarding rules in the forwarding tables are equivalent to the “the first flow rule.”)
Regarding Claim 32,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 27.
Bachmutsky teaches:
“receive a second flow rule for transmitting information on the network quality” and “install the second flow rule to each of the NEs of the path” (page 20, lines 24-27;  is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service (page 7, lines 6-10).]  (NOTE: There are a plurality of forwarding rules in the forwarding tables, and the second is equivalent to the “second flow rule.”)
“wherein the second flow rule is configured to indicate a next NE in which a result of the network quality is to be transmitted from a corresponding NE in which of the network quality is received” (page 20, lines 24-27; page 7, lines 6-10; fig. 1, elements 106, 110, 112, 122; fig. 3, element 320).  [After NE 106 receives incoming test message 122, NE 106 sends test message 322 at transaction 4a to NE 108 or at transaction 4b to NE 110, and the NE/path that NE 106 sends test message 322 to is determined by the forwarding rules stored at NE 106 for messages with a destination corresponding to the egress NE 112 (page 20, lines 24-27).  A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service (page 7, lines 6-10).]  (NOTE: The next NE 108 is equivalent to “a next NE.”  There are a plurality of forwarding rules in the forwarding tables, and the second is equivalent to the “second flow rule.”)
Regarding Claim 33,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 32.

“transmit, based on the second flow rule, information on the network quality to the SDN controller device” (page 7, lines 6-10; page 20, line 21).  [A network device (ND) is an electronic device that communicatively interconnects other electronic devices on the network, and some NDs provide support for Quality of Service (page 7, lines 6-10).  Network communications are based on forwarding rules in the forwarding tables (page 20, line 21).]  (NOTE: The forwarding rules in the forwarding tables are equivalent to “the second flow rule.”)
Regarding Claim 34,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claim 32.
Bachmutsky teaches:
“NEs further includes at least one of a virtual switch, a physical switch, or a data center interconnect (DCI)” (page 31, lines 6-9).  [Network function virtualization (NFV) is used to consolidate many network equipment types onto industry standard high volume server hardware or physical switches.]
Regarding Claims 36 and 37,
Bachmutsky in view of Jarvis teaches all the limitations of parent Claims 20 and 27.
Bachmutsky teaches:
“wherein the measurement request message includes an indicator of the virtual switch” (page 31, lines 19-22; fig. 7A, elements 744, 754, 762A-R).  [The hypervisor 754 includes a virtual switch that provides similar forwarding services as a physical Ethernet switch, and specifically, the virtual switch forwards traffic between virtual machines and measurement request message.”)


Response to Arguments
Applicant's arguments filed August 23, 2021 (see pages 8-12) have been fully considered.  
Regarding the claim objections, Applicant argues (see page 8) as follows:
Claims 16, 25, and 32 have been objected to an editorial error. Applicants respectfully traverse these rejections.
Applicants appreciate the Examiner’s careful consideration of claims. Claims 16, 25, and 32 have been amended to overcome the objection. Accordingly, withdrawal of the objection is respectfully requested.
 Examiner thanks Applicant for correcting the errors and withdraws the objections, based on the amendments.
Regarding the rejections under 35 U.S.C. §112(b), Applicant argues (see page 8) as follows:
Claims 16-23, 25-29, and 31-35 have been rejected under 35 U.S.C. §112(b) as being indefinite. Applicants respectfully traverse these rejections.
Claims 16-18, 20, 21, 25-27, and 32-34 have been amended and claims 19, 22, 23, 28 and 35 are cancelled. Applicants believe that the amended claims overcome the rejection. Accordingly, withdrawal of the rejections is respectfully requested.
Examiner agrees that the amendments have overcome the rejections, which have therefore been withdrawn.
Regarding the rejections under 35 U.S.C. §103, Applicant argues (see pages 8-12) as follows:

It is well settled that in determining the differences between the prior art and the claims, the question under 35 U.S.C. § 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. See MPEP § 2141.02. To this end, a prior art reference must be considered in its entirety, 1.e., as a whole, including portions that would lead away from the claimed invention. See MPEP § 2141.02 VI.
To establish a prima facie case of obviousness, three basic criteria must be met: (1) there must be some suggestion or motivation to modify the reference or to combine reference teachings; (2) there must be reasonable expectation of success; and (3) the prior art reference must teach or suggest all the claim limitations. See MPEP § 2142.
MPEP 2142 states that “to reach a proper determination under 35 U.S.C. 103, the Examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the Examiner must then make a determination whether the claimed invention "as a whole" would have been obvious at that time to that person. Knowledge of Applicants’ disclosure must be put aside in reaching this determination, yet kept in mind in order to determine the differences, conduct the search and evaluate the subject matter as a whole of the invention. The tendency to resort to "hindsight" based upon Applicants’ disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”
MPEP 2143.01 states that “if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” MPEP 2143.01 further states that “if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.”
Independent Claims 16, 20, and 27
Independent claim 16 recites,
“A software defined network (SDN) management device in a communication system, the management device comprising: 
at least one transceiver; and 
at least one processor operably coupled to the at least one transceiver, configured to: 
identify a source target and a destination target associated with a path and a test condition from a user input, 
transmit, to a SDN controller device, a measurement request message including first information on the source target, second information on the destination target, and third information on the test condition, 
receive, from the controller device, result information including: 

information on the path for which the network quality is measured, and 
display the result information on the network quality and the path, 
wherein the network quality is measured based on the test condition, wherein at least one the source target or the destination target is implemented in a server operating as a virtual machine (VM), and 
wherein network elements (NEs) of the path include a virtual switch connected to the VM.”
Claims 20 and 27 recite similar features.
Omar and Jarvis merely disclose the quality in the network node according to the movement of a specific geographic location/mobile device. However, Omar and Jarvis fail to disclose 1) not the quality of the path, and 2) operations using SDN and virtual machine,
Therefore, Omar and Jarvis fail to disclose “identify a source target and a destination target associated with a path and a test condition from a user input’ and ‘wherein at least one the source target or the destination target is implemented in a server operating as a virtual machine (VM), and wherein network elements (NEs) of the path include a virtual switch connected to the VM” in the claim 1.
The below cited U.S. Patent Application Publication No. 2019/0052551 to Barczynski merely discloses model for cloud test. However, Barczynski fails to disclose signaling between nodes for operations using SDN and virtual machine.
Therefore, the applied references fail to disclose or render obvious the above- identified claim features recited in independent claim 16. As such, the rejection of claim 16 under 35 U.S.C. § 103 is improper.
Accordingly, withdrawal of the rejection is respectfully requested.
Dependent Claims 17-18, 21, 29, and 31
Claims 17-18, 21, 29, and 31 variously depend from independent claims 16, 20 and 27. Because the applied references fail to disclose or render obvious the features presently recited in independent claims 16, 20 and 27, dependent claims 17- 18, 21, 29, and 31 are patentable for at least the reasons that claims 16, 20 and 27 are patentable, as well as for the additional features recited therein.
Accordingly, withdrawal of the rejections is respectfully requested.
Dependent Claims 22 and 23
By this Amendment, claims 22 and 23 are cancelled. Thus, the rejections as to claims 22 and 23 are moot.
Accordingly, withdrawal of the rejections is respectfully requested. 
Rejection of Claim 19 Under 35 U.S.C. §103
Claim 19 has been rejected under 35 U.S.C. §103 as obvious over Omar in view of Jarvis, and further in view of U.S. Patent Application Publication No. 2019/0052551 to Barezynski et al. (hereinafter Barczynski). Applicants respectfully traverse this rejection.
Dependent Claim 19
By this Amendment, claim 19 is cancelled. Thus, the rejections as to claim 19 is moot.
Accordingly, withdrawal of the rejections is respectfully requested. 
VI. New Claims 36-37
Claims 36-37 are added.
Regarding the commentary on the MPEP, Examiner fully agrees that prior art reference must be considered in its entirety and believes that the office action does so.  With respect to the new Claims 36 and 37, they are rejected under 35 U.S.C. §112(a), since Examiner could not find support in the specification.  The other arguments are moot. Claims 16-18, 20-21, 25-27, 29, 31-34, and 36-37 are rejected under 35 U.S.C. §103 over Bachmutsky and Jarvis.  Based on the extensive amendments, Examiner removed the Omar reference, which was not directed to an SDN device.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454